Title: To Thomas Jefferson from Benjamin Henry Latrobe, 20 November 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     Novr. 20h. 1808
                  
                  I have the honor to enclose a sketch of my report on the public buildings. I will wait upon you on Tuesday in hopes of receiving your instructions on this subject
                  With the highest respect I am Yrs.
                  
                     B H Latrobe 
                     
                     Serv. pblic Bldgs U.S.
                  
               